DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/12/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "controlling a ventilator by means of a detection unit" in claims 41 and 51.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-54 and 56-60 are rejected under 35 U.S.C. 103 as being unpatentable over Kwok et al. [U.S. Pub. 2007/0193582] ("Kwok '582") in view of Kwok et al. [U.S. Pub. 2007/0023044] ("Kwok '044") further in view of Meyer et al. [U.S. Pub. 2011/0261051] ("Meyer").

With regard to claim 51, Kwok '582 teaches an apparatus for controlling a ventilator [fig. 1: Flow Generator (10)] by means of a detection unit [fig. 1: Touchless Control System (12)] for control commands ("An air delivery system includes a controllable flow generator operable to generate a supply of pressurized breathable gas to be provided to a patient for treatment. A touchless control system is associated with at least one control feature adapted to control at least one operating parameter of the flow generator [abstract]"), 
wherein the detection unit detects control commands of a user in a detection region of the detection unit ("the touchless control system 12 includes first and second spaced-apart sensors 30 provided to a top or upper wall of the flow generator 10. This sensor location allows the sensors 30 to easily sense or detect patient input, e.g., hand movement, being performed over the flow generator 10 [par. 0023]"), 
the detection unit comprising at least one sensor for control commands ("the touchless control system 12 includes first and second spaced-apart sensors 30 [par. 0023]"), 
a memory, a device for producing digital control commands ("The controller 40 is operable to receive input, e.g., input signals, and to selectively activate one or more features 50 based on the input [par. 0024];" it is inherent that a controller works in tandem with a memory), and 
an interface for coupling to the ventilator and for transmitting the control commands to the ventilator (see [figs. 1 & 2] where Controller (40) is coupled to Flow Generator (10) in order to transmit and implement Features (50)).
Although Kwok '582 teaches wherein the detection unit is coupled to an illumination unit, the illumination unit being capable of projecting an item of information ("In yet another embodiment, information on the display screen 18 may be projected onto the ceiling or other adjacent surface. For example, see projection unit disclosed in U.S. Provisional Application No. 60/703,432, entitled "Lifestyle Flow Generator and Mask System," the entirety incorporated herein by reference [par. 0072]"),
Kwok '582 does not explicitly teach the illumination unit for illuminating the detected region. 
In U.S. Application that claims priority to U.S. Provisional Application No. 60/703,432, Kwok '044 teaches an illumination unit for illuminating a detected region ("the projection unit 24 may be adjustable to allow the patient to select the desired surface to project the image 26 [par. 0030]" and "the projected control panel may include known virtual keyboard technology that enables the patient to adjust the one or more parameters via the projected control panel [par. 0032]").
Kwok '044 further teaches, "The present invention provides improvements to known flow generators and mask systems to overcome this limitation in order to enhance and/or facilitate the treatment session [par. 0003]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Kwok II's projected control panel, with Kwok '582's teachings of touchless control, for the benefit of enhancing a user's treatment session by providing a visual experience. 
Although Kwok '044 teaches spatially projecting various items of information ("image 26 may include a control panel that illustrates one or more parameters of the flow generator 10, e.g., treatment pressure, and/or the patient, e.g., heart-rate [par. 0032]"), the combination does not explicitly teach an item of information spatially in front of or over another item of information and a display logic makes a decision relating to which item of information is presented in front of or over another item of information based on a relevance of an item of information in a current context.  
In an analogous art (displaying information), Meyer teaches displaying item of information spatially in front of or over another item of information ("the perspectively or three-dimensionally front areas are shown with a greater depth of detail, that is, a lower hierarchy level is displayed, and areas situated perspectively or three-dimensionally further to the back are shown with fewer details, that is, a higher hierarchy level is displayed [par. 0064]") and 
a display logic makes a decision relating to which item of information is presented in front of or over another item of information based on a relevance of an item of information in a current context ("In response to the operator action, by which the user is able to scroll through list 8, control unit 2 further generates a control signal which alters the representation of list 8 such that it changes over to the second display mode shown in FIG. 3 [par. 0063]" and "In this context, it is precisely the areas which are also displayed in the first display mode shown in FIG. 2 that are displayed with a greater depth of detail in the second display mode shown in FIG. 3 [par. 0065];" based on the context of fig. 2, the relevant items are presented spatially).
Meyer further teaches, "the perspectively or three-dimensionally front areas are shown with a greater depth of detail … and areas situated perspectively or three-dimensionally further to the back are shown with fewer details [par. 0064]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Kwok '044's projection, to include Meyer's teachings of displaying an item of information spatially in front of or over another item of information, for the benefit of displaying a relevant item with greater detail. 

With regard to claim 52, the combination above teaches the apparatus of claim 51. Kwok '044 in the combination further teaches wherein the items of information which are projected spatially in front of or over another are selected from 
respiratory flow of a patient, leakage, therapy pressure, respiratory volume, respiratory frequency, time duration of inspiration, time duration of expiration, ratio of time durations to one another, oxygen saturation in blood, CO2 concentration in blood, CO2 concentration in respiratory flow, 02 concentration in respiratory flow, pulse rate ("heart-rate [par. 0032]"), pulse signal, pulse wave signal, trigger signal, type of breath, expected respiratory volume, respiratory contour, resistance of airways, respiratory exertion, respiratory excursion, breathing/snoring noises, respiratory events, temperature, humidity, use times and durations of the ventilator, settings of the ventilator or accessories.  
Note: claim is presented in the alternative.

With regard to claim 53, the combination above teaches the apparatus of claim 51. Kwok '044 in the combination further teaches wherein the items of information are presented as one or more of 
a curve, numerical value ("treatment pressure, and/or the patient, e.g., heart-rate [par. 0032]"), spatial marking, numerical value curve, bar graph, column graph, pie chart or radar chart.  
Note: claim is presented in the alternative. 

With regard to claim 54, the combination above teaches the apparatus of claim 51. Kwok '044 in the combination further teaches wherein the illumination unit emits light in a visible range ("the projection unit 24 includes a light source that casts the image 26 through a lens provided adjacent an opening 28 in one of the walls 18, 20, 22 [par. 0028]").  

With regard to claim 56, the combination above teaches the apparatus of claim 51. Kwok '044 in the combination further teaches wherein the illumination unit projects a virtual operating element into the detection region ("the projected control panel may include projected keyboard and/or arrow keys that can be selected by the patient or clinician to adjust the magnitude of the treatment pressure [par. 0032]").  

With regard to claim 57, the combination above teaches the apparatus of claim 51. Kwok '044 in the combination further teaches wherein the illumination unit projects a virtual image of display and/or operating elements of the ventilator into the detection region("the projected control panel may include projected keyboard and/or arrow keys that can be selected by the patient or clinician to adjust the magnitude of the treatment pressure [par. 0032]").  
Note: claim is presented in the alternative. 

With regard to claim 58, the combination above teaches the apparatus of claim 51. Kwok '044 in the combination teaches wherein the illumination unit projects a virtual image into the detection region ("image 26 may include a control panel [par. 0032]" and "clock, television programs, movies, and/or internet sites [par. 0034]").  
The combination does not explicitly teach an image of the ventilator. However, Kwok '044 does teach were the projection can take various forms [par. 0031] including multimedia [par. 0034] and can even be visual instruction on how to operate the flow generator, fit the mask, adjust headgear [par. 0031]. 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have projected an image of the ventilator, e.g., during the instruction on how to operate the ventilator, because in having do so would have yielded the predictable result of being able to demonstrate how the use the ventilator more clearly. 
Additionally, claim 58 merely claims the content of the projected information. See Mallinckrodt, 890 F .3d at 1032. The content of the projected information is not functionally related to the illumination unit of the ventilator apparatus. Accordingly, the content of the projected information is merely non-functional descriptive material that does not distinguish the claims from the prior art in terms of patentability. See Ngai, 367 F.3d at 1339.

With regard to claim 59, the combination above teaches the apparatus of claim 51. Kwok '044 in the combination further teaches wherein the illumination unit projects measurement values or evaluations of the ventilator into the detection region ("treatment pressure, and/or the patient, e.g., heart-rate [par. 0032]"and "the projected control panel may include projected keyboard and/or arrow keys that can be selected by the patient or clinician to adjust the magnitude of the treatment pressure [par. 0032]").  
Note: claim is presented in the alternative.

With regard to claim 60, the combination above teaches the apparatus of claim 51. Kwok '582 in the combination further teaches wherein the detection unit further comprises a speech sensor and identifies voice commands and converts the voice commands into digital control commands and transmits the voice commands to the ventilator via the interface, the detection unit being configured to authenticate voice commands and generating an optical and/or auditory and/or graphical response for a user before the control command is implemented ("The flow generator confirms the hand movement with an audible response, e.g., "you have selected power off". If this command is correct, then the patient simply says "yes". Following the patient's audio confirmation, the flow generator will proceed to power off or otherwise perform the desired command. Thus, the flow generator may operate based on both patient hand movements and patient audible commands. In an embodiment, the flow generator may be primarily voice activated, e.g., operating parameters controlled by voice commands [par. 0071]").

Claims 41-45 and  47-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kwok '582 in view of  Kwok '044 further in view of Meyer further in view of Ziraknejad et al. [U.S. Pub. 2018/0329504] ("Ziraknejad") .

With regard to claim 41, Kwok '582 teaches an apparatus for controlling a ventilator [fig. 1: Flow Generator (10)] by means of a detection unit  [fig. 1: Touchless Control System (12)] for control commands ("An air delivery system includes a controllable flow generator operable to generate a supply of pressurized breathable gas to be provided to a patient for treatment. A touchless control system is associated with at least one control feature adapted to control at least one operating parameter of the flow generator [abstract]"), and 
detects control commands of a user in the detection region ("the touchless control system 12 includes first and second spaced-apart sensors 30 provided to a top or upper wall of the flow generator 10. This sensor location allows the sensors 30 to easily sense or detect patient input, e.g., hand movement, being performed over the flow generator 10 [par. 0023]"), 
the detection unit comprising at least one sensor for control commands ("the touchless control system 12 includes first and second spaced-apart sensors 30 [par. 0023]"), 
a memory, a device for producing digital control commands ("The controller 40 is operable to receive input, e.g., input signals, and to selectively activate one or more features 50 based on the input [par. 0024];" it is inherent that a controller works in tandem with a memory), and 
an interface for coupling to the ventilator and for transmitting the control commands to the ventilator (see [figs. 1 & 2] where Controller (40) is coupled to Flow Generator (10) in order to transmit and implement Features (50)).
Although Kwok '582 teaches wherein the detection unit is coupled to an illumination unit, the illumination unit being capable of projecting an item of information ("In yet another embodiment, information on the display screen 18 may be projected onto the ceiling or other adjacent surface. For example, see projection unit disclosed in U.S. Provisional Application No. 60/703,432, entitled "Lifestyle Flow Generator and Mask System," the entirety incorporated herein by reference [par. 0072]"),
Kwok '582 does not explicitly teach the illumination unit for illuminating the detected region. 
In U.S. Application that claims priority to U.S. Provisional Application No. 60/703,432, Kwok '044 teaches an illumination unit for illuminating a detected region ("the projection unit 24 may be adjustable to allow the patient to select the desired surface to project the image 26 [par. 0030]" and "the projected control panel may include known virtual keyboard technology that enables the patient to adjust the one or more parameters via the projected control panel [par. 0032]").
Kwok '044 further teaches, "The present invention provides improvements to known flow generators and mask systems to overcome this limitation in order to enhance and/or facilitate the treatment session [par. 0003]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Kwok II's projected control panel, with Kwok '582's teachings of touchless control, for the benefit of enhancing a user's treatment session by providing a visual experience. 
Although Kwok '044 teaches spatially projecting various items of information ("image 26 may include a control panel that illustrates one or more parameters of the flow generator 10, e.g., treatment pressure, and/or the patient, e.g., heart-rate [par. 0032]"), the combination does not explicitly teach an item of information spatially in front of or over another item of information and a display logic makes a decision relating to which item of information is presented in front of or over another item of information based on a relevance of an item of information in a current context.  
In an analogous art (displaying information), Meyer teaches displaying item of information spatially in front of or over another item of information ("the perspectively or three-dimensionally front areas are shown with a greater depth of detail, that is, a lower hierarchy level is displayed, and areas situated perspectively or three-dimensionally further to the back are shown with fewer details, that is, a higher hierarchy level is displayed [par. 0064]") and 
a display logic makes a decision relating to which item of information is presented in front of or over another item of information based on a relevance of an item of information in a current context ("In response to the operator action, by which the user is able to scroll through list 8, control unit 2 further generates a control signal which alters the representation of list 8 such that it changes over to the second display mode shown in FIG. 3 [par. 0063]" and "In this context, it is precisely the areas which are also displayed in the first display mode shown in FIG. 2 that are displayed with a greater depth of detail in the second display mode shown in FIG. 3 [par. 0065];" based on the context of fig. 2, the relevant items are presented spatially).
Meyer further teaches, "the perspectively or three-dimensionally front areas are shown with a greater depth of detail … and areas situated perspectively or three-dimensionally further to the back are shown with fewer details [par. 0064]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Kwok '044's projection, to include Meyer's teachings of displaying an item of information spatially in front of or over another item of information, for the benefit of displaying a relevant item with greater detail. 
Although Kwok '582 teaches wherein the detection unit can detect gestures via various sensors [par. 0084], Kwok '582 does not explicitly teach wherein the detection unit is embodied as a 3D camera or a TOF camera. 
In an analogous art (controlling devices using gestures), Ziraknejad teaches a detection unit that is embodied as a 3D camera or a TOF camera ("A camera such as such as a 2D camera, a monochrome camera, a stereo camera, a time-of-flight camera or the like may be used. The gestures can be detected by the first and/or second sensor [par. 0198]").
	Ziraknejad further teaches, "It should be understood that any adequate optical sensor adapted to receive and detect light from the environment and interpret the detected light into 2D or 3D information to allow detection of a gesture and the position and orientation of a hand of object may be used [par. 0196]."
Because Kwok teaches where different sensors can be used to detect gestures and Ziraknejad teaches where it is known in the art to use a camera to detect gestures, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have substituted Kwok's sensors, for the sensors of Ziraknejad which include a TOF camera, because in having done so would have yielded the predictable result of being able to detect gestures via a known and versatile device and method.

With regard to claim 42, the combination above teaches the apparatus of claim 41. Kwok '044 in the combination further teaches wherein the items of information which are projected spatially in front of or over another are selected from 
respiratory flow of a patient, leakage, therapy pressure, respiratory volume, respiratory frequency, time duration of inspiration, time duration of expiration, ratio of time durations to one another, oxygen saturation in blood, CO2 concentration in blood, CO2 concentration in respiratory flow, 02 concentration in respiratory flow, pulse rate ("heart-rate [par. 0032]"), pulse signal, pulse wave signal, trigger signal, type of breath, expected respiratory volume, respiratory contour, resistance of airways, respiratory exertion, respiratory excursion, breathing/snoring noises, respiratory events, temperature, humidity, use times and durations of the ventilator, settings of the ventilator or accessories.  
Note: claim is presented in the alternative.

With regard to claim 43, the combination above teaches the apparatus of claim 41. Ziraknejad in the combination further teaches wherein the detection unit compares current image data with predetermined image data for purposes of evaluating movement or gesture of a user, the predetermined image data being stored in the memory ("gestures performed by the medical practitioner are determined by the controller 206 using the data acquired by the sensor such as images acquired by a camera. The controller 204 then determines the commands corresponding to the gestures and display medical data on the display unit 206 according to the commands [par. 0196]" and "the controller 14 is adapted to retrieve the command to be executed by comparing the received gesture to the predefined gestures stored in the database [par. 0106]" and [fig. 17]; it is implied that the image from the camera is compared in the same way electric field is compared as described in [par. 0106]).  

With regard to claim 44, the combination above teaches the apparatus of claim 41. Kwok '582 in the combination further teaches wherein at least one application, an interaction and/or a control of different functions of the ventilator is/are activatable or deactivatable on the basis of a gesture detected in the detection region ("one or more sensors 30 configured to detect patient input, e.g., patient hand movement such as a hand swiping movement, and a controller 40 to selectively activate one or more features 50 based on the patient input detected by the sensors 30 [par. 0022]"). 
Note: claim is presented in the alternative.
  
With regard to claim 45, the combination above teaches the apparatus of claim 41. Kwok '044 in the combination further teaches wherein the illumination unit emits light in a visible range ("the projection unit 24 includes a light source that casts the image 26 through a lens provided adjacent an opening 28 in one of the walls 18, 20, 22 [par. 0028]").  

With regard to claim 47, the combination above teaches the apparatus of claim 41. Kowk '044 in the combination further teaches wherein the illumination unit projects a virtual operating element into the detection region ("the projected control panel may include projected keyboard and/or arrow keys that can be selected by the patient or clinician to adjust the magnitude of the treatment pressure [par. 0032]").  

With regard to claim 48, the combination above teaches the apparatus of claim 41. Kwok '044 in the combination further teaches wherein the illumination unit projects a virtual image of display and/or operating elements of the ventilator into the detection region ("the projected control panel may include projected keyboard and/or arrow keys that can be selected by the patient or clinician to adjust the magnitude of the treatment pressure [par. 0032]").  
Note: claim is presented in the alternative. 
  
With regard to claim 49, the combination above teaches the apparatus of claim 41. Kwok '044 wherein the illumination unit projects measurement values or evaluations of the ventilator into the detection region ("treatment pressure, and/or the patient, e.g., heart-rate [par. 0032]"and "the projected control panel may include projected keyboard and/or arrow keys that can be selected by the patient or clinician to adjust the magnitude of the treatment pressure [par. 0032]").  
Note: claim is presented in the alternative.  

With regard to claim 50, the combination above teaches the apparatus of claim 41. Kwok '044 in the combination further teaches wherein the items of information are presented as one or more of a curve, numerical value ("treatment pressure, and/or the patient, e.g., heart-rate [par. 0032]"), spatial marking, numerical value curve, bar graph, column graph, pie chart or radar chart.  
Note: claim is presented in the alternative. 

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Kwok '582 in view of Kwok '044 in view of Meyer further in view of Wang et al. [U.S. Pub. 2018/0365887] ("Wang").

With regard to claim 55, the combination of Kwok '582, Kwok '044, and Meter teaches the apparatus of claim 51. Although Kwok '582 in the combination teaches wherein the detection unit is coupled to an IR sensor for the detection region ("Exemplary sensor configurations include: change of state sensors, optical sensors, US (ultrasonic) sensors, IR (infra-red) sensors [par. 0081]"), the combination does not explicitly teach wherein the illumination unit which emits light in an infrared spectral range 
However, it is old and well known in the art that IR sensors can comprise an IR light source in an infrared spectral range to detect, e.g., an active sensor. 
In an analogous art (object detection), Wang teaches an illumination unit which emits light in an infrared spectral range ("IR sensor(s) 110 include an active sensor which emits infrared light and receives infrared light reflected from an object [par. 0016]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have utilized an active IR sensor as taught by Wang, as the IR sensor of Kowk, for the predictable benefit of providing more accurate detection. 

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Kwok '582 in view of Kwok '044 in view of Meyer in view of Ziraknejad further in view of Wang.

With regard to claim 46, the combination above teaches the apparatus of claim 41. Although Kwok '582 in the combination teaches wherein the detection unit is coupled to an IR sensor for the detection region ("Exemplary sensor configurations include: change of state sensors, optical sensors, US (ultrasonic) sensors, IR (infra-red) sensors [par. 0081]"), the combination does not explicitly teach wherein the illumination unit which emits light in an infrared spectral range 
However, it is old and well known in the art that IR sensors can comprise an IR light source in an infrared spectral range to detect, e.g., an active sensor. 
In an analogous art (object detection), Wang teaches an illumination unit which emits light in an infrared spectral range ("IR sensor(s) 110 include an active sensor which emits infrared light and receives infrared light reflected from an object [par. 0016]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have utilized an active IR sensor as taught by Wang, as the IR sensor of Kowk, for the predictable benefit of providing more accurate detection. 

Response to Arguments
Applicant’s arguments with respect to claims 41 and 51 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant's new claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baecke et al. [U.S. Pub. 2005/0235993] teaches a CPAP device comprising an illumination device and infrared sensor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119